Exhibit (d)(2) INVESTMENT BANKING ENGAGEMENT AGREEMENT May 8, 2014 DelMar Pharmaceuticals, Inc. Attention: Jeffrey Bacha 999 West Broadway Suite 720 Vancouver, BC V5Z 1K5 Canada Dear Jeff: This letter shall serve to memorialize the extension of the term under which the Warrant Solicitation Fee, as defined within the Investment Banking Engagement Agreement (the "Agreement") executed August 15, 2013 between DelMar and National, shall be considered earned and the corresponding fee due and payable, to June 30, 2014 (the "New Warrant Solicitation Fee Term"), unless otherwise extended by DelMar in its sole discretion; provided however, that if National successfully completes exercise of DelMar Investor Warrants for minimum gross proceeds of Three Million Dollars ($3,000,000.00) during the New Warrant Solicitation Fee Term, the term of the Warrant Solicitation Fee shall be automatically extended to December 31, 2014 (the "Automatic Extension of the New Warrant Solicitation Fee Term"). All other terms and provisions of the Agreement, to the extent applicable, shall remain as defined and agreed to within the Agreement without further adjustment and survive termination. If you agree with the foregoing, please sign this letter, retain one copy for your records and return the other copy to us, whereupon the Agreement shall become effective as of May 8, 2014. Sincerely, National Securities Corporation By: /s/ Jonathan C. Rich Name: Jonathan C. Rich Title: EVP — Head of Investment Banking ACCEPTED AND AGREED: DelMar Pharmaceuticals, Inc. By: /s/ Jeffrey A. Bacha Name: Jeffrey A. Bacha Title: Chairman & CEO
